Exhibit 10aad
GUARANTY






This GUARANTY dated as of November 10, 2006 is made by Rogers KF, Inc., a
Delaware corporation, Rogers Specialty Materials Corporation, a Delaware
corporation, Rogers Japan Inc., a Delaware corporation, Rogers Southeast Asia,
Inc., a Delaware corporation, Rogers Taiwan, Inc., a Delaware corporation,
Rogers Korea, Inc., a Delaware corporation, Rogers Technologies Singapore, Inc.,
a Delaware corporation and Rogers Circuit Materials Incorporated, a Delaware
corporation (together, the "Guarantors") in favor of Citizens Bank of
Connecticut, a Connecticut stock savings bank (the "Bank").


WHEREAS, the Borrower and the Guarantors are members of a group of related
corporations, the success of any one of which is dependent in part on the
success of the other members of such group;


WHEREAS, the Guarantors expect to receive direct and indirect benefits from the
extensions of credit to the Borrower by the Bank pursuant to the Multicurrency
Revolving Credit Agreement dated as of the date hereof among Rogers Corporation,
Rogers Technologies (Barbados) SRL, Rogers (China) Investment Co., Ltd., Rogers
N.V., Rogers Technologies (Suzhou) Co., Ltd. (collectively the "Borrowers"), and
the Bank (the "Credit Agreement") (which benefits are hereby acknowledged);


WHEREAS, it is a condition precedent to the obligation of the Bank to make any
loans or otherwise extend credit to the Borrowers under the Credit Agreement
that the Guarantors execute and deliver to the Bank this Guaranty; and


WHEREAS, the Guarantors wish to guaranty the Borrowers' obligations to the Bank
under or in respect of the Credit Agreement as provided herein;


NOW, THEREFORE, the Guarantors hereby jointly and severally agree with the Bank
as follows:


1. Definitions. The term “Obligations” or “Obligation” and all other capitalized
terms used herein without definition that are defined in the Credit Agreement
shall have the respective meanings provided therefor in the Credit Agreement.


2. Guaranty of Payment and Performance. The Guarantors hereby jointly and
severally guarantee to the Bank the full and punctual payment when due (whether
at stated maturity, by required pre-payment, or by acceleration after the
occurrence of an Event of Default or when otherwise due), as well as the
performance, of all of the Obligations including all such which would become due
but for the operation of the automatic stay pursuant to §362(a) of the Federal
Bankruptcy Code and the operation of §§502(b) and 506(b) of the Federal
Bankruptcy Code. This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of all of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Bank first attempt to collect any of the
Obligations from the Borrowers or resort to any collateral security or other
means of obtaining payment. Should the Borrowers default in the payment or
performance of any of the Obligations, the obligations of the Guarantors
hereunder with respect to such Obligations in default shall, upon demand by the
Bank, become immediately due and payable to the Bank, without further demand or
notice of any nature, all of which are expressly waived by the Guarantors.
Payments by the Guarantors hereunder may be required by the Bank on any number
of occasions. All payments by the Guarantors hereunder shall be made to the
Bank, in the manner and at the place of payment specified therefor in the Credit
Agreement, for the account of the Bank.



--------------------------------------------------------------------------------


 
3. Guarantors’ Agreement to Pay Enforcement Costs, etc. The Guarantors further
jointly and severally agree, as principal obligors and not as guarantors only,
to pay to the Bank, on demand, all costs and expenses (including court costs and
reasonable legal expenses) reasonably incurred or expended by the Bank in
connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this §3 from the time when
such amounts become due until payment, whether before or after judgment, at the
rate of interest for overdue principal set forth in the Credit Agreement,
provided that if such interest exceeds the maximum amount permitted to be paid
under applicable law, then such interest shall be reduced to such maximum
permitted amount.


4. Waivers by Guarantors; Bank’s Freedom to Act. The Guarantors jointly and
severally agree that the Obligations will be paid and performed strictly in
accordance with their respective terms, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Bank with respect thereto. The Guarantors waive promptness,
diligences, presentment, demand, protest, notice of acceptance, notice of any
Obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrowers or any other entity or other person primarily or secondarily
liable with respect to any of the Obligations, and all suretyship defenses
generally. Without limiting the generality of the foregoing, the Guarantors
agree to the provisions of any instrument evidencing, securing or otherwise
executed in connection with any Obligation and agree that the obligations of the
Guarantors hereunder shall not be released or discharged, in whole or in part,
or otherwise affected by (i) the failure of the Bank to assert any claim or
demand or to enforce any right or remedy against the Borrowers or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations; (ii) any extensions, compromise, refinancing, consolidation or
renewals of any Obligation; (iii) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise.
refinancing, consolidation or other amendments or modifications of any of the
terms or provisions of the Credit Agreement, the Notes, the other Loan Documents
or any other agreement evidencing, securing or otherwise executed in connection
with any of the Obligations, (iv) the addition, substitution or release of any
entity or other person primarily or secondarily liable for any Obligation; (v)
the adequacy of any rights which the Bank may have against any collateral
security or other means of obtaining repayment of any of the Obligations; (vi)
the impairment of any collateral securing any of the Obligations, including
without limitation the failure to perfect or preserve any rights which the Bank
might have in such collateral security or the substitution, exchange, surrender,
release, loss or destruction of any such collateral security; or (vii) any other
act or omission which might in any manner or to any extent vary the risk of the
Guarantors or otherwise operate as a release or discharge of the Guarantors, all
of which may be done without notice to the Guarantors. To the fullest extent
permitted by law, the Guarantors hereby expressly waive any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent the Bank from bringing any action, including any
claim for a deficiency, or exercising any other right or remedy (including any
right of set-off), against the Guarantors before or after the Bank’s
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (B) any other law which in any other
way would otherwise require any election of remedies by the Bank.


2

--------------------------------------------------------------------------------


 
5. Unenforceability of Obligations Against Borrowers. If for any reason any
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
any Borrower by reason of such Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on the Guarantors to the same extent as
if each Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
any Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.


6.       Subrogation: Subordination.


6.1.           Waiver of Rights Against Borrower. Until the final payment and
performance in full of all of the Obligations, the Guarantors shall not exercise
and hereby waive any rights against the Borrowers arising as a result of payment
by the Guarantors hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Bank in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantors will not claim
any setoff, recoupment or counterclaim against any Borrower in respect of any
liability of the Guarantors to such Borrower; and the Guarantors waive any
benefit of and any right to participate in any collateral security which may be
held by the Bank.


6.2.           Subordination. The payment of any amounts due with respect to any
indebtedness of any Borrower for money borrowed or credit received now or
hereafter owed to the Guarantors is hereby subordinated to the prior payment in
full of all of the Obligations; provided that so long as no Event of Default has
occurred and is continuing, any amounts due to the Guarantors from the Borrowers
may continue to be paid when due. The Guarantors agree that, after the
occurrence of any Event of Default, the Guarantors will not demand, sue for or
otherwise attempt to collect any such indebtedness of any Borrower to the
Guarantors until all of the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantors shall collect, enforce or
receive any amounts in respect of such indebtedness while any Obligations are
still outstanding, such amounts shall be collected, enforced and received by the
Guarantors as trustees for the Bank and be paid over to the Bank, on account of
the Obligations without affecting in any manner the liability of the Guarantors
under the other provisions of this Guaranty.


3

--------------------------------------------------------------------------------


 
6.3.           Provisions Supplemental. The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Bank
under any separate subordination agreement which the Bank may at any time and
from time to time enter into with the Guarantors for the benefit of the Bank.


7. Setoff. Regardless of the adequacy of any collateral security or other means
of obtaining payment of any of the Obligations, the Bank is hereby authorized at
any time and from time to time after the occurrence of an Event of Default,
without notice to the Guarantors (any such notice being expressly waived by the
Guarantors) and to the fullest extent permitted by law, to set off and apply
such deposits and other sums against the obligations of the Guarantors under
this Guaranty, whether or not the Bank shall have made any demand under this
Guaranty. The Bank shall provide notice to the applicable Guarantor promptly
after the exercise of any such right of setoff.


8. Further Assurances. The Guarantors agree that they will from time to time, at
the written request of the Bank, do all such things and execute all such
documents as the Bank may consider reasonably necessary or desirable to give
full effect to this Guaranty and to perfect and preserve the rights and powers
of the Bank hereunder. The Guarantors acknowledge and confirm that the
Guarantors have established their own adequate means of obtaining from the
Borrowers on a continuing basis all information desired by the Guarantors
concerning the financial condition of the Borrowers and that the Guarantors will
look to the Borrowers and not to the Bank in order for the Guarantors to keep
adequately informed of changes in the Borrowers' financial condition.


9. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the Bank is given written notice of the Guarantors’ intentions to
discontinue this Guaranty, notwithstanding any intermediate or temporary payment
or settlement of the whole or any part of the Obligations. No such notice shall
be effective unless received and acknowledged by an officer of the Bank at the
address of the Bank for notices set forth in §19 of the Credit Agreement. No
such notice shall affect any rights of the Bank hereunder, including without
limitation the rights set forth in §§4
and 6, with respect to any Obligations incurred or accrued prior to the receipt
of such notice or any Obligations incurred or accrued pursuant to any contract
or commitment in existence prior to such receipt. This Guaranty shall continue
to be effective or be reinstated, notwithstanding any such notice, if at any
time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Bank upon the insolvency,
bankruptcy or reorganization of the Borrower, or otherwise, all as though such
payment had not been made or value received.


4

--------------------------------------------------------------------------------


 
10. Successors and Assigns. This Guaranty shall be binding upon the Guarantors,
their successors and assigns, and shall inure to the benefit of the Bank and its
successors, transferees and assigns. Without limiting the generality of the
foregoing sentence, subject to and in accordance with §18 of the Credit
Agreement, the Bank may assign or otherwise transfer the Credit Agreement, the
Notes, the other Loan Documents or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Bank
herein. The Guarantors may not assign any of their obligations hereunder without
the prior written consent of the Bank.


11. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantors therefrom shall be
effective unless the same shall be in writing and signed by the Bank. No failure
on the part of the Bank to exercise, and no delay in exercising. any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.


12. Notices. All notices and other communications called for hereunder shall be
made in accordance with §19 of the Credit Agreement and shall be addressed as
follows: if to the Guarantors, at the addresses set forth beneath their
signatures hereto, and if to the Bank, at the address for notices to the Bank
set forth in §19 of the Credit Agreement, or at such address as either party may
designate by notice in writing to the other.


13. Governing Law; Consent to Jurisdiction. THIS GUARANTY IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. The Guarantors
agree that any suit for the enforcement of this Guaranty may be brought in the
courts of the Commonwealth of Massachusetts or any federal court sitting therein
and consent to the nonexclusive jurisdiction of such court and to service of
process in any such suit being made upon the Guarantors by mail at the address
referred to in §12. The Guarantors hereby waive any objection that they may now
or hereafter have to the venue of any such suit or any such court or that such
suit was brought in an inconvenient court.


5

--------------------------------------------------------------------------------


 
14.           Waiver of Jury Trial. THE GUARANTORS HEREBY WAIVE THEIR RIGHTS TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law,
the Guarantors hereby waive any rights which they may have to claim or recover
in any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Guarantors (i) certify that neither the Bank nor any
representative, agent or attorney of the Bank has represented, expressly or
otherwise, that the Bank would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledge that, in entering into the Credit
Agreement and the other Loan Documents to which the Bank is a party, the Bank is
relying upon, among other things, the waivers and certifications contained in
this §14.


15. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.


6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be executed and
delivered as an instrument under seal as of the date first written above.



 
ROGERS KF, INC.
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
      President and Chief Executive Officer          


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585
 


  ROGERS SPECIALTY MATERIALS CORPORATION          
 
By:
/s/ Robert D. Wachob       Robert D. Wachob      
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585
 

 
7

--------------------------------------------------------------------------------





 
ROGERS JAPAN, INC.
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
     
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585

 
 



 
ROGERS SOUTHEAST ASIA, INC.
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
     
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585

 
8

--------------------------------------------------------------------------------






 
ROGERS TAIWAN, INC.
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
     
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585

 



 
ROGERS KOREA, INC.
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
     
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585

 
9

--------------------------------------------------------------------------------





 
ROGERS TECHNOLOGIES SINGAPORE, INC.
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
     
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585

 



 
ROGERS CIRCUIT MATERIALS INCORPORATED
         
 
By:
/s/ Robert D. Wachob      
Robert D. Wachob
     
President and Chief Executive Officer
         


 
By:
/s/ Dennis M. Loughran       Dennis M. Loughran       Vice President-Finance and
Chief Financial Officer          

 

   Address:   One Technology Drive      
P.O. Box 188
      Rogers, CT 06263-0188    
Telecopier No.: (860) 779-5585

 
 
10